DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Amendment:
1b.	The preliminary amendments filed on 11 June 2021 and 11 June 2020 have been entered. 
1c.	The amendment to specification to update priority information filed on 11 June 2021 has been entered. No new matter has been introduced.

Claim Status:

1d.	Claims 138-157 are pending and under consideration. 
Information Disclosure Statement: 

2.	The information disclosure statement, (IDS) filed on 11 June 2021 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the references attached on parent applications 16/356,468 and 14/604,366 have been considered as to the merits and is hereby attached to the instant communication.

Specification:
The disclosure is objected to because of the following informalities: 
3a.	The status of the parent non-provisional Application 16/356,468, must be corrected, by inserting “abandoned” after the filing date of said application.
3b. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
3c.	The abstract of the disclosure is objected to because the legal term “said” is used in line 7.  Applicant is reminded of the proper language and format for an abstract of the disclosure.  Correction is required.  See MPEP § 608.01(b).

Sequence Compliance:3d.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825).
Specifically, the sequences disclosed on pages 185, (paragraph 0832), 188, (paragraph 0847; 0849), 226, (paragraph 0955, 0956) and Figure 2, are not accompanied by the required reference to the relevant sequence identifiers.  See the attached sequence compliance forms. 
APPLICANT IS GIVEN THREE MONTHS FROM THE DATE OF THIS LETTER WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.F.R. §§ 1.821-1.825. Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g). Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. § 1.136. In no case may an applicant extend the period for response beyond the six month statutory period. Direct the response to the undersigned. Applicant is requested to return a copy of the attached Notice to Comply with the response.
Please direct all replies to the United States Patent and Trademark Office via one (1) of the following:
1. Electronically submitted through EFS-Web (<http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp)

2. Mailed to:
Mail Stop SequenceCommissioner for PatentsP.O. Box 1450Alexandria, VA 22313-1450

3. Hand Carry, Federal Express, United Parcel Service or other delivery service to:
U.S. Patent and Trademark OfficeMail Stop SequenceCustomer WindowRandolph Building401 Dulany StreetAlexandria, VA 22314

Claim Objections
4.	Claims 140, 142, 143, 146, 148, 149, 152, 154, 155, and 157 are objected to because of the following informalities:  
4a.	Claims 140, 142, 143, 146, 148, 149, 152, 154, 155, and 157 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 156 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5a.	Claim 156 is rejected as being indefinite because the limitation in lines 8-9 is not clear and concise.  For example, lines 8-9 recites, “SEQ ID Nos: 7, 8, or 120, and 9. comprises a light chain constant region polypeptide of SEQ ID NO: 586 and a heavy chain constant region polypeptide of SEQ ID NO: 588”. There is a period after the number “9”.  It is not clear if the limitation in lines 8-9 (“comprises a light chain constant region polypeptide of SEQ ID NO: 586 and a heavy chain constant region polypeptide of SEQ ID NO: 588”) is a sentence fragment, a typographical error, or a limitation that is part of the claimed invention. 


Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6a.	Claims 138-139, 141, 144, 145, 147, and 156 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 17 of U.S. Patent 9,717,793. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to overlapping embodiments: a method of administering an antibody that comprises variable light chain CDR1-3 sequences of SEQ ID NO:4-6, respectively; and variable heavy chain CDR1-3 sequences of SEQ ID NO: 7, 8 or 120, 9 to a patient suffering from sepsis. It is noted that the amino acid sequences recited in the patented claims are identical to the sequences recited in the instant claims. 
The variable heavy chain sequence of SEQ ID NO:657, recited in claims 10, 11, 18-19 of ‘793 comprises the HCDR1-3 of SEQ ID NO:7, 9, 120 recited in instant claims; and the variable light chain sequence of SEQ ID NO:709, recited in claims 10, 11, 18-19 of ‘793 comprises the LCDR1-3 of SEQ ID NO: 4-6. Therefore, the CDR sequences recited in the instant claims are comprised in the variable heavy and light chain sequences of the ‘793 patent. 
Thus, both sets of claims encompass administration of the same antibody to the same patient population.  

6b.	Claims 138-139, 141, 144, 145, 147, and 156 are rejected on the ground nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 12-14 of U.S. Patent 9,994,635, in view of Povoa et al, (Intensive Care Med (1998) 24: 1052-1056). 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  The instant claims are directed a method of administering an antibody that comprises variable light chain CDR1-3 sequences of SEQ ID NO:4-6, respectively; and variable heavy chain CDR1-3 sequences of SEQ ID NO: 7, 8 or 120, 9 to a patient diagnosed with sepsis. 
Meanwhile, the ‘635 patented claims encompass a method of reducing C-reactive protein, (CRP) levels in a subject diagnosed with sepsis comprising administering an anti-IL-6 antibody that comprises the variable heavy and light sequences of SEQ ID NO:657 and 709, respectively. The variable heavy chain sequence of SEQ ID NO:657, recited in the ‘635 claims comprises the HCDR1-3 of SEQ ID NO:7, 9, 120 and the variable light chain sequence of SEQ ID NO:709, recited in the ‘635 claims comprises the LCDR1-3 of SEQ ID NO: 4-6. Therefore, the CDR sequences recited in the instant claims are found in the variable heavy and light chain sequences of the ‘635 patent. Claims 5 and 14 of the ‘635 patent also recite that the patient has been diagnosed with sepsis.
Povoa et al teach that daily measurement of CRP is useful in the detection of
sepsis and that IL-6 is the main stimulator of CRP production, (see abstract and page 1053, column 1). 
Thus, it would have been obvious to the person of ordinary skill in the art at the time the invention to modify the method of reducing serum CRP levels in a patient with an inflammatory condition by administration of anti-IL-6 antibodies as recited by the ‘635 claims to administer the anti-IL-6 antibodies to a patient suffering from sepsis.  One skilled in the art would have been motivated to make that modification because the Povoa et al reference teaches that CRP is increased in sepsis patients and that IL-6 stimulates CRP production (abstract; page 1053). The person of ordinary skill in the art reasonably would have expected success because the link between increased CRP levels, IL-6, and sepsis was known at the time the invention was made.  There are a limited number of methods to do such and thus, the person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely not the product of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  
Therefore, the claimed invention is unpatentable over the claims of U.S. Patent ‘635 in view of Povoa et al. 


6c.	Claims 150, 151, 153, 156 are rejected on the ground nonstatutory double patenting as being unpatentable over claims 1-5, 10, and 16 of U.S. Patent 10,227,404. Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are directed to overlapping embodiments: a method of administering an antibody that comprises variable light chain CDR1-3 sequences of SEQ ID NO:4-6, respectively; and variable heavy chain CDR1-3 sequences of SEQ ID NO: 7, 8 or 120, 9 to a patient suffering from GVHD. It is noted that the amino acid sequence SEQ ID NOs recited in the patented claims (SEQ ID NOs: 4-9, 120, 18, 19, 20) are identical to the sequences of SEQ ID NOs: 4-9, 120, 18, 19, 20 recited in the instant claims. 
The variable heavy chain sequence of SEQ ID NO:3, 18, or 19, recited in claims 3-5 of ‘404 comprises the HCDR1-3 of SEQ ID NO:7, 8, (120) AND 9 recited in instant claims; and the variable light chain sequence of SEQ ID NO:2, 20 recited in claims 3-5 of ‘404 comprises the LCDR1-3 of SEQ ID NO: 4-6. Therefore, the CDR sequences recited in the instant claims are comprised in the variable heavy and light chain sequences of the ‘404 patent. 
Thus, both sets of claims encompass administration of the same antibody to the same patient population.

6d.	Claims 138 and 156 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 11-13, 15, 16, 18, 20, 22, 28, 30, 33, 35, 37, 38, 41-43, 45, 47, 48, 50, 52, 55, 56, 61, 62, 69 of copending Application No. 17/911,808.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  The instant claims are directed a method of administering an antibody that comprises variable light chain CDR1-3 sequences of SEQ ID NO:4-6, respectively; and variable heavy chain CDR1-3 sequences of SEQ ID NO: 7, 8 or 120, 9 to treat adult respiratory distress syndrome (ARDS).
Meanwhile, the ‘808 claims encompass a method of treating ARDS comprising administering an anti-IL-6 antibody that comprises the variable heavy and light sequences of SEQ ID NO:657 and 709, respectively. The variable heavy chain sequence of SEQ ID NO:657, recited in the ‘808 claims comprises the instant HCDR1-3 of SEQ ID NO:7, 9, 120.  Likewise, the variable light chain sequence of SEQ ID NO:709, recited in the ‘808 claims comprises the instant LCDR1-3 of SEQ ID NO: 4-6. Therefore, the CDR sequences recited in the instant claims are comprised in the variable heavy and light chain sequences of the ‘808 patent. Claims 22 and 33 of the ‘808 also recite that the same population, i.e. ARDS. 
Thus, the ‘808 claims encompass a species, while the instant claims genus claims. Accordingly, the patented claims anticipate the instant claims, since species will anticipate a claim to a genus, (see MPEP 2131.02 [R-6]).  It is also noted that the specification of the patent can be used as a dictionary to learn the meaning of a term in the patent claim, See MPEP 804(II)(B)(1).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Closest Prior Art:	 
7.	The art made of record and not relied upon is considered pertinent to applicant's disclosure.

7a.	Pallua et al, (Critical Care Medicine; 2003; Vol. 31; pages 1495-1501), teach that IL-6 has been shown to be closely associated with mortality in sepsis or systemic inflammation and that IL-6 appears to have a major impact on the development and survival of sepsis or systemic inflammation, (see 1449, column 2). The reference suggests that the use of antibodies against IL-6 or IL-6R is effective in the prevention of systemic inflammation in a murine burn model, (see page 1500). 

7b.	Riedemann, (The Journal of Immunology, 2003, 170: 503–507), teach that IL-6 is known to be an important pro- and anti-inflammatory cytokine, which is up-regulated during sepsis, (see abstract). The reference suggests that the appropriate degree of
IL-6 blockade is beneficial for the outcome in CLP-induced sepsis potential preventive treatment, targeting IL-6 and C5a/C5aR in patients at high risk for development of sepsis, (see page 507, column 1).
 
7c.	Zhang et al, (Virology; 2007, Vol. 365; pages 324-335), teach that high levels of interleukin-6 (IL-6) in the acute stage associated with lung lesions were found in SARS patients, (page 325, column 1). The reference teaches that their results demonstrated that SARS-CoV N protein interacted with the host transcriptional factor NF-κB to regulate IL-6 expression, which may partially explain the clinical observation of dramatic cytokine storm and inflammation responses in SARS patients, (page 332, column 1).

7d.	Symington et al, (Transplantation; 1992; Vol. 54; No.3; pages 457-462), teach that serum IL-6 peaks were temporally related to onset of GVHD, onset of a syndrome of hepatorenal dysfunction (HRD), or bilateral lung infiltration. Furthermore, IL-6 peaks tended to precede GVHD onset for the 10 patients whose GVHD onset and IL-6 peak were within three days of each other (P = 0.02). These results, confirmed by both specific bioassay and by IL-6 ELISA, support the idea that acute GVHD in humans involves a cytokine cascade that includes production of IL-6 in addition to the previously reported involvement of tumor necrosis factor alpha and interferon-gamma.

7e.	Jordan et al, (Transplantation; 2017; Vol. 101; pages 32-44), teach that anti–IL-6/IL-6R blockade could be effective in modifying T- and B-cell responses to allografts. Initial data from our group suggest anti–IL-6R therapy is of value in desensitization and prevention and treatment of antibody mediated rejection, (abstract). The reference suggests that blockade of IL-6/IL-6R interactions has a significant impact on B cells, plasmablast, and plasma cells, which should have beneficial effects in reducing rejection episodes, blocking DSA generation, and possibly improving long-term graft survival, (see page 43, column 1).

7f.	Drobyski et al, (Biol Blood Marrow Transplant 17:1855-1877, 2011), teach that tocilizumab has activity in the treatment of steroid refractory GVHD, (abstract). The reference teaches that blockade of IL-6 signaling may represent a novel approach for the prevention and/or treatment of GVHD within this tissue site, (page 2867, column 1).

Conclusion:
8.	No claim is allowed. 
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        29 November 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647